Case 19-47030         Doc 10       Filed 12/02/19 Entered 12/02/19 13:30:18                    Main Document
                                                Pg 1 of 3


                         IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                               )
                                                     ) Case No. 19-47030-705
HH ST. LOUIS RAILWAY, LP,                            ) Charles E. Rendlen III
                                                     ) Chapter 7
                                   Debtor.           )
                                                     )
                                                     )

                               MOTION TO ABSTAIN AND DISMISS

         COMES NOW HH St. Louis Railway LP (“HH Railway”), by and through counsel, and

states as follows for its Motion to Abstain and Dismiss (the “Motion”):

         1.      On November 8, 2019 (the “Petition Date”), three alleged creditors filed an

involuntary petition in the United States Bankruptcy Court for the Eastern District of Missouri

(the “Bankruptcy Court”) seeking an order for relief under chapter 7 against HH Railway. 1

         2.      No trustee has been appointed in this bankruptcy case (“Bankruptcy Case”).

         3.      HH Railway is the owner of a landmark and iconic building in downtown St.

Louis, the Railway Exchange Building, and the accompanying adjacent garage.

         4.      HH Railway hereby requests dismissal of this Bankruptcy Case pursuant to

section 305 of the Bankruptcy Code as the Bankruptcy Court should abstain from exercising

jurisdiction over this Bankruptcy Case. Alternatively, HH Railway requests dismissal of this

Bankruptcy Case pursuant to section 707(a) of the Bankruptcy Code for cause. 2

         5.      There are many reasons supporting dismissal of this Bankruptcy Case, including,

without limitation, that the best interests of the creditors and HH Railway are served by permitting


1
  A fourth alleged creditor later joined in the filing of the involuntary petition.
2
  While section 305 also includes a provision for suspension of proceedings, a suspension would not be appropriate
here, as the Bankruptcy Case would still remain pending and would adversely impair the ability of the HH Railway
to proceed forward. At last resort, suspension would be better than entry of an order of relief.


#2362912v1
Case 19-47030          Doc 10     Filed 12/02/19 Entered 12/02/19 13:30:18            Main Document
                                               Pg 2 of 3


HH Railway, its creditors and parties in interest to utilize existing state remedies and allow market

conditions to mold what happens in this matter. The financial costs and burdens of a bankruptcy

will impede and impair a resolution of all issues and will prejudice all efforts to maximize recovery

for creditors.

            6.     In support of this Motion, HH Railway directs the Court to its Suggestions in

Support of Motion to Abstain and Dismiss filed contemporaneously herewith and incorporated

herein by reference.

            WHEREFORE, HH St. Louis Railway LP prays that this Court enter its Order dismissing

this case and granting such other and further relief as this Court deems just and proper.

                                            Respectfully Submitted,
                                            SUMMERS COMPTON WELLS LLC

Date: December 2, 2019                      By: /s/ David A. Sosne
                                            David A. Sosne, #28365MO
                                            Brian J. LaFlamme, #49776MO
                                            Attorney for Trustee
                                            8909 Ladue Road
                                            St. Louis, MO 63124
                                            (314) 991-4999/(314) 991-2413 Fax
                                            dasattymo@summerscomptonwells.com
                                            blaflamme@summerscomptonwells.com




2132114.1                                            2
Case 19-47030      Doc 10    Filed 12/02/19 Entered 12/02/19 13:30:18           Main Document
                                          Pg 3 of 3


                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically
on December 2, 2019 with the United States Bankruptcy Court for the Eastern District of
Missouri and has been served on the parties in interest via e-mail by the Court’s CM/ECF
System as listed on the Court’s Electronic Mail Notice List. I further certify that a true and
correct copy of the foregoing document has also been served by Regular United States Mail
Service, first class, postage fully pre-paid, addressed to those parties listed below on December
2, 2019

United States Department of Justice                John Talbot Sant, Jr.
U.S. Trustee’s Office                              Affinity Law Group
111 S. 10th Street, Ste. 6353                      1610 Des Peres Road, Suite 100
St. Louis, MO 63102                                St. Louis, MO 63131


                                            /s/ Christina Hauck




2132114.1                                      3
